TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 16, 2019



                                      NO. 03-18-00728-CR


                                Brandon Paul Viator, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 21ST DISTRICT COURT OF LEE COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment adjudicating guilt entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no error in the

court’s judgment requiring reversal. However, there was error in the judgment that requires

correction. Therefore, the Court modifies the trial court’s judgment adjudicating guilt to reflect

that the degree of the offense for which appellant was convicted is a third-degree felony.

Further, the Court modifies the judgment adjudicating guilt to delete the reference to the bill of

costs for “Court Appointed Attorney Fee” and to delete the $400 attributed to court-appointed

attorney’s fees from the bill of costs. The judgment, as modified, is affirmed. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.